DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-8, 10, 12, 14-17 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2013/0264323) in view of Kawamoto et al (US 7,598,475).
Regarding claim 1, Daniel discloses a welding method comprising: generating a control waveform (Waveform shown in Fig. 4) for welding power output, and the waveform comprising a plurality of successive cycles (Fig. 4; is one cycle of the welding cycle), the plurality of cycles each comprising a peak phase (Fig. 4, the peak voltage shown T5) followed by a short circuit (Fig. 4, T3) between an advancing welding wire electrode and a weld puddle (para. [28], line 11-12).
However, Daniel does not disclose for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one energy, heating, or maximum current of the short circuit of the second on of the plurality of cycles; and regulating at least the duration the peak phase of the first one of the cycles based upon the at least one at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a short circuit phase of the first one of the plurality of cycles.
, Kawamoto teaches for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one energy, heating, or maximum current of the short circuit of the second on of the plurality of cycles; and regulating at least the duration the peak phase of the first one of the cycles based upon the at least one at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a short circuit phase of the first one of the plurality of cycles (Claim 1 ---“An arc welding control method for welding a member to be welded, comprising the steps of: repeating alternately a short circuit period allowing a welding wire to short circuit with respect to the member to be welded and an arc period allowing arc recurrence and arc discharge; controlling a welding output current to have a peak current in the short circuit period; controlling the welding output current to be steeply lowered just before the arc recurrence; and controlling the welding output current for a set given period starting from the arc recurrence to be always higher than the peak current of the welding output current in the short circuit period, wherein a value of the welding output current for the set given period is determined based on a value of the peak current in the short circuit period.” Claim 1 teaches regulating the peak current during arc welding based on the peak current during the short circuit duration of the previous short circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one (Col 3. lines 20-23).
Regarding claim 3, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 1), and Daniel further teaches wherein the regulated peak phases comprise voltage peaks (Fig. 2 #130 plurality of spaced pulses), and wherein the regulating of the peak phase of the first one of the cycles comprises controlling at least one of voltage magnitude, current magnitude,  rate of rise, and rate of decline ([0053] lines 1-7 ---“Phrased equivalently, if the amount of time which transpired between the completion of necking and the reigniting of the arc was 75 microseconds, with a 50 microsecond targeted value, then the threshold detection value (which could be a derivative of voltage (e.g., dv/dt), or voltage (volts), or power (watts) or resistance (ohms) or other suitable parameter) would be increased by a value of Δ.).
 Regarding claim 5, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 1), and Daniel further teaches wherein the peak phase of each of the plurality of cycles is regulated by application of at least one of a proportional component or an integral component ([0055] lines 1-6 ---“In a preferred embodiment, controller 64 is a PID controller (Proportional Integral Derivative controller). Proportional means that there is a linear relationship between two variables. Proportional control is an excellent first step, and will reduce, but never eliminate, the steady-state error and typically results in an overshoot error.).
However, Daniel does not disclose regulating based upon at least the short circuit of the immediately preceding cycle, and wherein regulating comprises controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline.
Nevertheless, Kawamoto teaches regulating based upon at least the short circuit of the immediately preceding cycle, and wherein regulating comprises controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline (Claim 1 ---“An arc welding control method for welding a member to be welded, comprising the steps of: repeating alternately a short circuit period allowing a welding wire to short circuit with respect to the member to be welded and an arc period allowing arc recurrence and arc discharge; controlling a welding output current to have a peak current in the short circuit period; controlling the welding output current to be steeply lowered just before the arc recurrence; and controlling the welding output current for a set given period starting from the arc recurrence to be always higher than the peak current of the welding output current in the short circuit period, wherein a value of the welding output current for the set given period is determined based on a value of the peak current in the short circuit period.” Claim 1 teaches regulating the peak current during arc welding based on the peak current during the short circuit duration of the previous short circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DANIEL regulating based  (Col. 3 lines 20-23).
Regarding claim 7, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 1), and Daniel further teaches comprising cyclically regulating peak phases of multiple successive cycles (Fig. 4, [0026] lines 16-21 ---“The power source creates the pulses in accordance with the shape determined from the waveform generator by using a plurality of current pulses and at high frequency such as over 18 kHZ. This type of technology produces precise pulse shapes for any desired welding process.”), and wherein the peak phases are regulated by controlling at least one of voltage, current, power, energy, heating, resistance, conductance magnitude, duration, rate of rise of voltage, and rate of decline of voltage ([0053] lines 1-7 ---“Phrased equivalently, if the amount of time which transpired between the completion of necking and the reigniting of the arc was 75 microseconds, with a 50 microsecond targeted value, then the threshold detection value (which could be a derivative of voltage (e.g., dv/dt), or voltage (volts), or power (watts) or resistance (ohms) or other suitable parameter) would be increased by a value of Δ.).
Regarding claim 8, Daniel discloses a welding method comprising: generating a control waveform for welding power output (Fig. 2), the waveform comprising a plurality of successive cycles, the plurality of cycles each comprising a background phase (Fig. 2 [120]), a peak phase (Fig. 2, [102]) having at least one of a higher current or a higher voltage (Fig. 2 [130 and 120] refer to the voltage waveform) than the background phase (Fig. 2 [120]) and a short circuit phase (Fig. 2  [122-124]) following the peak phase, the short circuit phase comprising a short circuit (Fig. 3, [t1]) between an advancing welding wire electrode and a weld puddle (para. [28], line 11-12).
However, Daniel does not disclose for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one energy, heating, or maximum current of the short circuit of the second on of the plurality of cycles; and regulating the peak phase of the first one of the cycles based upon the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles a current of a short circuit phase of the first one of the plurality of cycles to be less than a current of the background phase, for at least a predetermined duration of the short circuit phase or until the short circuit of the short circuit phase is cleared, to transfer a molten portion of the welding wire electrode during the predetermined duration.
Nevertheless, Kawamoto teaches for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one energy, heating, or maximum current of the short circuit of the second on of the plurality of cycles; and regulating at least one arc waveform phase of the first one of the cycles based upon the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles a current of a short circuit phase of the first one of the plurality of cycles to be less than a current of the background phase, for at least a predetermined duration of the short circuit phase or until the short circuit of the (Claim 1 teaches regulating the peak current during arc welding based on the peak current during the short circuit duration of the previous short circuit. The current of the short circuit phase, Fig. 4 [T1-T2] is smaller than the current of the background phase Fig. 4 [T0-T1] for the duration of the short circuit phase.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one energy, heating, or maximum current of the short circuit of the second on of the plurality of cycles; and regulating at least one waveform phase of the first one of the cycles based upon the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles a current of a short circuit phase of the first one of the plurality of cycles to be less than a current of the background phase, for at least a predetermined duration of the short circuit phase or until the short circuit of the short circuit phase is cleared, to transfer a molten portion of the welding wire electrode during the predetermined duration as taught by Kawamoto since it would advantageous to increase the speed of the welding operation (col 3, lines 20-23).	
           Regarding claim 10, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 8), and Daniel further teaches wherein multiple arc waveform phases are adjusted based upon at least the short circuit of the second one of the plurality of cycles (the regulation that occurs on the first waveform phase occurs repeatedly as long as the welding operation continues; para. [26], line 19-21).
           Regarding claim 12, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 8), and Daniel further teaches where in the at least one waveform phase comprises peaks (Fig. 3, [130]), and wherein the peaks are regulated by controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline (para. [53], line 1-7).
           Regarding claim 14, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 8), and Daniel further teaches wherein the peak phase of each of the plurality of cycles is regulated by application of at least one of a proportional component or an integral component (para. [55], line 1-6).
 	However, Daniel does not disclose wherein regulating based upon at least the short circuit of the immediately preceding cycle, and wherein regulating comprises controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline.
	Nevertheless, Kawamoto teaches regulating based upon at least the short circuit of the immediately preceding cycle, and wherein regulating comprises controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline (claim 1 teaches regulating the peak current during arc welding based on the peak current during the short circuit duration of the previous short circuit).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DANIEL wherein regulating based upon at least the short circuit of the immediately preceding cycle, and wherein current magnitude, duration, rate of rise, and rate of decline as taught by KAWAMOTO since it would advantageous to increase the speed of the welding operation (col 3, lines 20-
23).
	Regarding claim 15, Daniel in view of Kawamoto discloses a welding method comprising: generating a control waveform for welding power output (Fig. 3, [7]), the waveform comprising a plurality of successive cycles, the plurality of cycles each comprising a peak phase (Fig. 3, [130]) followed by a short circuit (Fig. 3, [t1]) between an advancing welding wire electrode and a weld puddle (para. [28], line 11-12).
	However, Daniel does not disclose for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one energy, heating, or maximum current of the short circuit of the second on of the plurality of cycles; and
regulating a short response phase of the first one of the cycles based upon the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a short circuit of the first one of the plurality of cycles.
	Nevertheless, Kawamoto teaches for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one energy, heating, or maximum current of the short circuit of the second on of the plurality of cycles; and regulating a short response phase of the first one of the cycles based upon (claim 1 teaches regulating the peak current during arc welding based on the peak current during the short circuit duration of the previous short circuit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one energy, heating, or maximum current of the short circuit of the second on of the plurality of cycles; and regulating a short response phase of the first one of the cycles based upon the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a short circuit of the first one of the plurality of cycles as taught by Kawamoto since it would advantageous to increase the speed of the welding operation (col 3, lines 20-23).
	Regarding claim 16, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 8), but does not teach wherein the short response phase of each of the plurality of cycles is controlled based upon duration, energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles.
	Nevertheless, Kawamoto teaches wherein the short response phase of each of the plurality of cycles is controlled based upon duration, energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles (claim 1 teaches regulating the peak current during arc welding based on the peak current during the short circuit duration of the previous short circuit).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DANIEL wherein the short response phase of each of the plurality of cycles is controlled based upon duration, energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles as taught by KAWAMOTO since it would advantageous to increase the speed of the welding operation (col3, lines 20-23).
	Regarding claim 17, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 15), and Daniel further teaches wherein multiple waveform phases are adjusted based upon at least the short circuit of the second one of the plurality of cycles (the regulation that occurs on the first waveform phase occurs repeatedly as long as the welding operation continues; para. [26], line 19-21).
	Regarding claim 20, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 15), and Daniel further teaches wherein each short response phase (Fig. 3) of each cycle of the plurality of cycles is regulated by application of at least a proportional component and/or an integral component (para. [55], line 1-6), and wherein the short response phase is regulated by controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline of the short response phase (para. [55], line 8-11).
	Regarding claim 21, Daniel discloses a welding system comprising:
(Fig. 1, [10]) configured to convert electrical power from a source to a controlled pulsed waveform for performing a welding operation; and
control circuitry (Fig. 1, [50]) coupled to the power supply and configured to:
control generation of the controlled pulsed waveform, the waveform (Fig. 3, [7]) comprising a plurality of successive cycles, the plurality of cycles each comprising a peak phase (Fig. 3, [130]) each followed by a short circuit (Fig. 3, [t1]) between an advancing welding wire electrode and a weld puddle (para. [28], line 11-12).
	However, Daniel does not disclose for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one energy, heating, or maximum current of the short circuit of the second on of the plurality of cycles; and regulate at least one phase of the first one of the cycles based upon the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a short circuit of the first one of the plurality of cycles.
	Nevertheless, Kawamoto teaches for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one energy, heating, or maximum current of the short circuit of the second on of the plurality of cycles; and regulate at least one arc phase of the first one of the cycles based upon the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a short circuit of the first one of the (claim 1 teaches regulating the peak current during arc welding based on the peak current during the short circuit duration of the previous short circuit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel for a first one of the plurality of cycles, analyzing a short circuit of a second one of the plurality of cycles that immediately precedes the first one of the plurality of cycles to determine at least one energy, heating, or maximum current of the short circuit of the second on of the plurality of cycles; and regulate at least one arc phase of the first one of the cycles based upon the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a short circuit of the first one of the plurality of cycles as taught by Kawamoto since it would advantageous to increase the speed of the welding operation (col 3, lines 20-23).
	Regarding claim 22, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 21), and Daniel further teaches wherein the at least one regulated arc phase (Fig. 3, [7]) comprise the peak phase (Fig. 3, [130]).
	Regarding claim 23, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 21), but does not teach herein each phase is controlled based upon at least one of duration, energy, heating, or maximum current of at least the short circuit of the immediately preceding cycle.
	Nevertheless, Kawamoto teaches wherein each phase is controlled based upon at least one of duration, energy, heating, or maximum current of at least the short circuit of the immediately preceding cycle (claim 1 teaches regulating the peak current during arc welding based on the peak current during the short circuit duration of the previous short circuit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel wherein each phase is controlled based upon at least one of duration, energy, heating, or maximum current of at least the short circuit of the immediately preceding cycle as taught by Kawamoto since it would advantageous to increase the speed of the welding operation (col 3, lines 20-23).
	Regarding claim 24, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 21), and Daniel further teaches wherein multiple waveform phases (Fig. 3, [7]) are adjusted based upon at least the short circuit of the immediately preceding cycle (the regulation that occurs on the first waveform phase occurs repeatedly as long as the welding operation continues; para. [26], line 19-21).

Claims 4, 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2013/0264323) in view of Kawamoto (US 7,598,475) as applied to claims 1, 8, and 15 above, further in view of Makimaa (US 2009/0120921).
	Regarding claim 4, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 1), but does not teach wherein the peak phase of each of the plurality of cycles is controlled based upon duration of the short circuit of the immediately preceding cycle.
	Nevertheless, Makimaa teaches wherein each then present peak is controlled based upon duration of the immediately preceding short circuit (para. [0056]; teaches adjusting the voltage based on mean value of all preceding short circuits, to include the immediately preceding short circuit, and to effect the duration of the next short circuit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel in view of Kawamoto wherein the peak phase of each of the plurality of cycles is regulated based upon the short circuits of a plurality of preceding cycles, including the short circuit of the immediately preceding cycle as taught by Makimaa since the adaptive control is very easy, allowing the welder to concentrate completely on the welding event itself (MAKIMAA; para. [0012]). Additionally, regulating based on multiple previous peaks would add accuracy to the control feedback loop.
	Regarding claim 6, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 1), but does not teach wherein the peak phase of each of the plurality of cycles is regulated based upon the short circuits of a plurality of preceding cycles, including the short circuit of the immediately preceding cycle.
	Nevertheless, Makimaa teaches wherein the peak phase of each of the plurality of cycles is regulated based upon the short circuits of a plurality of preceding cycles, including the short circuit of the immediately preceding cycle (para. [0056]; teaches adjusting the voltage based on mean value of all preceding short circuits, to include the immediately preceding short circuit, and to effect the duration of the next short circuit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel in view of Kawamoto wherein the peak phase of each of the plurality of cycles is regulated based upon the short circuits of a plurality of preceding cycles, including the short circuit of the immediately preceding cycle as taught by Makimaa since the adaptive control is very easy, allowing the welder to concentrate completely on the welding event itself (MAKIMAA; para. [0012]). Additionally, regulating based on multiple previous peaks would add accuracy to the control feedback loop.
	Regarding claim 13, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 8), but does not teach wherein each phase of each cycle of the plurality of cycles is controlled based upon duration of the short circuit immediately preceding the phase.
	Nevertheless, Makimaa teaches wherein each phase of each cycle of the plurality of cycles is controlled based upon duration of the short circuit immediately preceding the phase (para. [0056]; teaches adjusting the voltage based on mean value of all preceding short circuits, to include the immediately preceding short circuit, and to effect the duration of the next short circuit).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel in view of Kawamoto wherein each phase of each cycle of the plurality of cycles is controlled based upon duration of the short circuit immediately preceding the phase as taught by Makimaa since the adaptive control is very easy, allowing the welder to concentrate completely (MAKIMAA; para. [0012]). Additionally, regulating based on multiple previous peaks would add accuracy to the control feedback loop.
 	Regarding claim 19, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 15), but does not teach wherein each short response phase of each cycle of the plurality of cycles is controlled based upon duration of the short circuit immediately preceding the short response phase.
	Nevertheless, Makimaa teaches wherein each short response phase of each cycle of the plurality of cycles is controlled based upon duration of the short circuit immediately preceding the short response phase (para. [0056]; teaches adjusting the voltage based on mean value of all preceding short circuits, to include the immediately preceding short circuit, and to effect the duration of the next short circuit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel in view of Kawamoto wherein each short response phase of each cycle of the plurality of cycles is controlled based upon duration of the short circuit immediately preceding the short response phase as taught by Makimaa, since altering short circuit duration will allot the system to become adaptive and able to optimize the control system parameters (the adaptive control is very easy, allowing the welder to concentrate completely on the welding event itself, Makimaa; para. [0012]).

Claims 2, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2013/0264323) in view of Kawamoto (US 7,598,475) as applied to claims 1, 8, and 15 above, further in view of Norrish et al. (US 2002/0008095).
	Regarding claim 2, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 1), but does not teach wherein control of the waveform is performed based on closed loop voltage control.
	Nevertheless, Norrish teaches wherein control of the waveform (Fig. 2) is performed based on closed loop voltage control (para. [46], line 4-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Daniel in view of Kawamoto wherein control of the waveform is performed based on closed loop voltage control as taught by Norrish, since it would be advantageous to reduce the error and bring the output of the system back to the desired response.
	Regarding claim 11, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 18), but does not teach wherein control of the waveform is performed based on closed loop voltage control.
	Nevertheless, Norrish teaches wherein control of the waveform (Fig. 2) is performed based on closed loop voltage control (para. [46], line 4-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Daniel in view of Kawamoto wherein control of the waveform is performed based on closed loop voltage control as taught by Norrish, since it would be advantageous to reduce the error and bring the output of the system back to the desired response.
Regarding claim 18, Daniel in view of Kawamoto teaches the method as appears above (see the rejection of claim 15), but does not teach wherein control of the waveform is performed based on closed loop voltage control.
	Nevertheless, Norrish teaches wherein control of the waveform (Fig. 2) is performed based on closed loop voltage control (para. [46], line 4-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Daniel in view of Kawamoto wherein control of the waveform is performed based on closed loop voltage control as taught by Norrish, since it would be advantageous to reduce the error and bring the output of the system back to the desired response.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
For claim 1:
Applicant argues that the cited prior art does not teach a welding method comprising "regulating at least a duration of the peak phase of the first one of the cycles based on the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a short circuit phase of the first one of the plurality of cycles." Examiner respectfully disagrees.
Kawamoto teaches regulating at least a duration of the peak phase of the first one of the cycles based on the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a short circuit (Claim 1 ---“An arc welding control method for welding a member to be welded, comprising the steps of: repeating alternately a short circuit period allowing a welding wire to short circuit with respect to the member to be welded and an arc period allowing arc recurrence and arc discharge; controlling a welding output current to have a peak current in the short circuit period; controlling the welding output current to be steeply lowered just before the arc recurrence; and controlling the welding output current for a set given period starting from the arc recurrence to be always higher than the peak current of the welding output current in the short circuit period, wherein a value of the welding output current for the set given period is determined based on a value of the peak current in the short circuit period.” Claim 1 teaches regulating the peak current during arc welding based on the peak current during the short circuit duration of the previous short circuit.) See the rejection of claim 1.


For claim 8:
Applicant argues that the cited prior art does not teach "regulating the peak phase of the first one of the cycles based on the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a current of a short circuit phase of the first one of the plurality of cycles to be less than a current of the background phase, for at least a predetermined duration of the short circuit phase or until the short circuit of the short circuit phase is cleared, to 
Kawamoto teaches regulating the peak phase of the first one of the cycles based on the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a current of a short circuit phase of the first one of the plurality of cycles to be less than a current of the background phase, for at least a predetermined duration of the short circuit phase or until the short circuit of the short circuit phase is cleared, to transfer a molten portion of the welding wire electrode during the predetermined duration. (Claim 1 teaches regulating the peak current during arc welding based on the peak current during the short circuit duration of the previous short circuit. The current of the short circuit phase, Fig. 4 [T1-T-2] is smaller than the current of the background phase Fig. 4 [T0-T1] for the duration of the short circuit phase.) See the rejection of claim 8.

	For claim 15:
	Applicant argues that the cited prior art does not teach a welding method comprising "regulating at least a duration of the peak phase of the first one of the cycles based on the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a short circuit phase of the first one of the plurality of cycles." Examiner respectfully disagrees.
Kawamoto teaches regulating at least a duration of the peak phase of the first one of the cycles based on the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a short circuit (Claim 1 ---“An arc welding control method for welding a member to be welded, comprising the steps of: repeating alternately a short circuit period allowing a welding wire to short circuit with respect to the member to be welded and an arc period allowing arc recurrence and arc discharge; controlling a welding output current to have a peak current in the short circuit period; controlling the welding output current to be steeply lowered just before the arc recurrence; and controlling the welding output current for a set given period starting from the arc recurrence to be always higher than the peak current of the welding output current in the short circuit period, wherein a value of the welding output current for the set given period is determined based on a value of the peak current in the short circuit period.” Claim 1 teaches regulating the peak current during arc welding based on the peak current during the short circuit duration of the previous short circuit.) See the rejection of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761